t c memo united_states tax_court orion contracting trust kevin peter carmel general manager commissioner of internal revenue respondent petitioner v docket no filed date kevin peter carmel general trust manager for petitioner denise g dengler for respondent memorandum findings_of_fact and opinion goeke judge the petition in this case was filed pursuant to sec_7436 and rule in response to a notice_of_determination of worker classification dated date respondent determined that for purposes of federal employment_taxes petitioner’s workers were employees and petitioner owed total employment_taxes under subtitle c of the internal_revenue_code for the years and of dollar_figure and additions to tax under sec_6651 of dollar_figure the issues for decision are whether the period of limitations for respondent’s reclassification of individuals as petitioner’s employees has passed we hold that the period of limitations remains open whether the workers listed in the notice_of_determination were properly classified as employees for purposes of federal employment_taxes we hold that the identified individuals were petitioner’s employees and whether petitioner is liable for additions to tax for the years and pursuant to sec_6651 we hold that petitioner is not so liable findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference orion contracting trust petitioner is a_trust organized under the 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure laws of the state of florida and has its principal_place_of_business in boynton beach florida petitioner was formed in date when kevin peter carmel and his brother-in-law pandelis damigos entered into a contract with american asset protection to establish an asset protection plan and create a common_law trust carmel and damigos were appointed the general trust managers of petitioner and thereafter operated their construction business through the trust the agreement with american asset protection included a provision for the preparation of independent_contractor agreements for individuals providing services for petitioner petitioner’s original trustees included john ellis who later resigned as trustee before going to jail for his connection with american asset protection sharon alfonso who resigned as trustee shortly after the formation of petitioner and karen clay and hilda terrasi who are the sisters of carmel and damigos respectively none of the trustees of petitioner were involved in the day-to-day operation of its business in date ellis signed a durable_power_of_attorney providing carmel and damigos with the power and authority to do anything ellis as trustee was authorized to do during and petitioner operated a construction and remodeling business doing work repairing and patching concrete mixing and applying concrete and other construction work during these years petitioner paid several individuals to assist in its business who provided petitioner with both skilled and unskilled labor these individuals performed work repairing and patching concrete waterproofing concrete and other construction work some of the workers provided their own hammers and skil-saws the rest of the supplies and materials including the concrete used by the workers were provided by petitioner these individuals were under the direction and control of petitioner with petitioner’s managers carmel and damigos responsible for their management and supervision the individuals worked at more than one location for petitioner during the years and and petitioner decided which location to send the individuals to many of the individuals worked for petitioner during all years in question petitioner paid these individuals by cash and check almost weekly petitioner did not provide any benefits and did not treat any of the individuals as employees for or petitioner did not file any forms w-3 transmittal of wage and tax statements with accompanying forms w-2 wage and tax statement with the social_security administration for or petitioner did not file any forms annual summary and transmittal of u s information returns with accompanying forms with the internal_revenue_service irs for or petitioner did not file any form sec_941 employer’s quarterly federal tax_return for any periods in or with the irs with respect to these workers nor did petitioner file any forms employer’s annual federal unemployment tax_return for or finally petitioner did not file any form sec_1041 u s income_tax return for estates and trusts for or respondent’s examination of petitioner was itself a product of the income_tax examinations of petitioner’s managers carmel and damigos when they both failed to file income_tax returns for the and tax years as part of the examination of carmel and damigos respondent requested that petitioner make its books_and_records available for inspection when petitioner failed to provide respondent with any documents respondent summoned the records from the banks of both carmel and petitioner petitioner filed a motion to quash the summons this motion was later dismissed and the bank records were produced to respondent after respondent received petitioner’s records from the banks petitioner was referred within the irs for an employment_tax examination a notice of examination was sent to petitioner on date informing it of the examination and requesting that petitioner make certain documents related to petitioner’s business and workers available for inspection this first letter was returned as undeliverable respondent then sent out a postal tracer and on date respondent sent an additional letter to petitioner again informing petitioner of the examination and requesting that petitioner make certain documents pertaining to its business and the workers in question available for inspection the letter also requested a meeting with petitioner on date to conduct an interview after sending the second letter respondent followed up with a telephone call to confirm the meeting and left a message on petitioner’s answering machine to that effect when a representative of respondent arrived at the address listed for petitioner on date she was greeted by carmel’s wife neither carmel nor damigos was present after being contacted by his wife by telephone carmel informed the representative that a response from petitioner to the notice had already been mailed ultimately petitioner did not comply with respondent’s request to make its documents available for inspection at trial carmel testified that the records were previously subpoenaed by a federal grand jury and there is no evidence to the contrary in the record respondent then used the records previously summoned from petitioner’s banks to help determine the status of petitioner’s workers petitioner eventually did meet with respondent once for a closing conference after respondent issued a 30-day_letter to petitioner on date respondent sent petitioner the notice_of_determination of worker classification informing petitioner that the examined workers were employees that petitioner was not entitled to relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 as amended and that petitioner owed additional employment_taxes and additions to tax under sec_6651 petitioner then timely filed a petition with this court under sec_7436 alleging among other things that the workers cited in respondent’s notice_of_determination were not employees of petitioner that the period of limitations for the assessment of taxes referred to in respondent’s notice_of_determination had expired and that petitioner’s failure_to_file employment_tax returns was not fraudulent i jurisdiction opinion at the outset we briefly address petitioner’s contention that this court lacks jurisdiction under sec_7436 thi sec_2petitioner also offers several frivolous arguments challenging respondent’s notice_of_determination we decline to parse through the specifics of petitioner’s arguments characteristic of tax-protester rhetoric because doing so might suggest that petitioner’s arguments possess some degree of colorable merit see 737_f2d_1417 5th continued court has jurisdiction to determine whether an individual providing services to a person is that person’s employee for purposes of subtitle c whether the person if in fact an employer is entitled to relief under sec_530 of the revenue act of and the correct amount of employment_taxes which relate to the commissioner’s determination concerning worker classification thus because respondent has issued a notice_of_determination that the individuals in question were petitioner’s employees and that petitioner owes employment_taxes and additions to tax with respect thereto we have jurisdiction to hear petitioner’s challenge to respondent’s determination ii period of limitations petitioner next argues that the notice_of_determination is invalid because it was sent after the expiration of the period of limitations sec_6501 provides except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed however if the taxpayer fails to file a return the commissioner may assess the tax at any time sec_6501 continued cir to the extent petitioner attempts to state a claim under sec_7214 we are without jurisdiction to hear that claim see eg rice v commissioner tcmemo_1978_334 petitioner did not file any employment_tax returns for or thus the period of limitations on assessment of employment_taxes remains open indefinitely and the notice_of_determination sent by respondent was within the statutory limit iii classification of petitioner’s workers the employment_tax sections of the internal_revenue_code are contained in subtitle c sec_3111 and sec_3301 impose taxes on employers under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa sec_3101 imposes a tax on employees under fica based on their wages paid which the employer is required to collect under sec_3102 under sec_3402 and sec_3403 employers are liable for withholding from their employees’ wages the employees’ shares of federal_income_tax respondent determined that petitioner’s workers were employees for purposes of employment_taxes and thus that petitioner is liable for withholding the proper amounts of tax under sec_3101 sec_3111 sec_3301 and sec_3402 petitioner challenges respondent’s classification of the individuals listed in the notice_of_determination as employees of petitioner petitioner maintains that these individuals were independent contractors and thus it was not responsible for withholding employment_taxes respondent’s determinations of fact are presumptively correct and petitioner bears the burden of proving by a preponderance_of_the_evidence that those determinations are erroneous see rule a 290_us_111 this rule also applies to the commissioner’s determination that a taxpayer’s workers are employees for the purpose of employment_taxes allen v commissioner tcmemo_2005_118 while petitioner bears the burden_of_proof we decide this case by the preponderance_of_the_evidence see 394_f3d_1030 8th cir affg tcmemo_2003_212 whether an employer-employee relationship exists in a particular situation is a factual question weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir for the purposes of employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 sec_3306 117_tc_263 sec_31_3121_d_-1 employment_tax regs defines the common_law employer-employee relationship as follows generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor in deciding whether a worker is a common_law_employee or an independent_contractor this court considers the degree of control exercised by the principal which party invests in the work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship that the parties believed that they were creating ewens miller inc v commissioner supra pincite weber v commissioner supra pincite all of the facts and circumstances of each case are considered and no single factor is dispositive ewens miller inc v commissioner supra pincite weber v commissioner supra pincite while no single factor is dispositive the degree of control exercised by the principal over the details of the individual’s work is one of the most important factors in determining whether a common_law employment relationship exists see eg 538_us_440 104_tc_140 all that is necessary is that the principal have the right to control the details of the individual’s work ewens miller inc v commissioner supra pincite petitioner stipulated that the workers in question were under its direction and control petitioner’s managers carmel and damigos were responsible for their management and supervision when petitioner performed work at more than one location during and petitioner determined which location to send the workers to at trial petitioner’s manager carmel again testified that the workers were under the control of petitioner on the jobs they were working on for petitioner accordingly this factor weighs heavily towards a finding that petitioner’s workers were in fact employees and not independent contractors many of the other common_law factors also evidence an employer-employee relationship for instance the work performed by these individuals was precisely of the type and kind performed in the normal course of petitioner’s business-- repairing and waterproofing concrete further from the record of payments to these individuals that respondent was able to compile we find that many of the individuals worked for petitioner for or more years thus we find that the relationship between petitioner and the workers enjoyed a fair degree of permanency additionally there was no evidence that these individuals enjoyed the opportunity for profit or loss beyond the work performed for and hourly wage paid_by petitioner finally while carmel testified that some of the workers provided their own tools including hammers and in some cases skil-saws many of the materials needed for the work including the concrete were provided by petitioner these factors all suggest to the court that the individuals were in fact employees of petitioner and not independent contractors in contrast the only evidence before the court to support a finding that the workers were independent contractors is petitioner’s intent to create such a relationship the contract carmel and damigos signed to form petitioner included a provision for the preparation of independent_contractor agreements while evidence of the parties’ understanding of the relationship is one factor we consider it is not enough to overcome the weight of the other factors which clearly evidence an employer-employee relationship see eg kumpel v commissioner tcmemo_2003_265 where as here common_law factors compel a finding that an employer-employee relationship exists the parties’ intentions to the contrary will not be given effect accordingly we find that the individuals were employees of petitioner for purposes of employment_taxes iv additions to tax finally we turn to the question of whether petitioner is liable for additions to tax under sec_6651 for the fraudulent_failure_to_file employment_tax returns as respondent has determined sec_6651 imposes an addition_to_tax of up to percent of the amount of tax required to be shown on a return where the failure_to_file the return is due to fraud the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 102_tc_632 we consider the same factors under sec_6651 that are considered in imposing the fraud_penalty under sec_6663 and former sec_6653 clayton v commissioner supra pincite see also 116_tc_79 applying the extensive body of law addressing fraud in the context of income estate_and_gift_taxes to the employment_tax context 3petitioner does not articulate a basis for relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 even if petitioner had sought sec_530 relief such relief would be denied because petitioner did not file any returns with respect to the individuals in question as required by sec_530 fraud is defined as an intentional wrongdoing designed to evade tax known or believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 796_f2d_303 9th cir affg tcmemo_1984_601 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir fraud is never presumed and must be established by independent evidence that establishes fraudulent intent 55_tc_85 fraud may be proven by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available 80_tc_1111 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 99_tc_202 courts have developed several indicia or badges_of_fraud from which the requisite fraudulent intent can be inferred they include failing to file tax returns understating income concealing assets failing to cooperate with tax authorities making frivolous arguments failing to make estimated_tax payments giving implausible or inconsistent explanations of behavior and being convicted of willful failure_to_file an income_tax return 899_f2d_164 2d cir bradford v commissioner supra pincite this list is nonexclusive niedringhaus v commissioner supra pincite while no single factor is necessarily sufficient to establish fraud the existence of several indicia may constitute persuasive circumstantial evidence of fraud 92_tc_661 respondent first argues that petitioner’s failure_to_file any employment_tax returns for the workers in question is evidence of fraud the failure_to_file tax returns even over an extended period does not per se establish fraud 544_f2d_883 5th cir affg tcmemo_1975_368 however an extended pattern of failing to file tax returns may be persuasive circumstantial evidence of fraud id 75_tc_1 we find that petitioner’s failure_to_file employment_tax returns as evidence of fraud is mitigated by the technical nature of the question of the employees’ status in this case we do note that petitioner also failed to file the required forms for each of the alleged independent contractors who was paid more than dollar_figure while this failure is inconsistent with petitioner’s position concerning the status of the workers we do not find it evidence of fraud accordingly we find petitioner’s failure_to_file employment_tax returns is not compelling evidence of fraud on these facts respondent next argues that petitioner’s attempts to impede respondent’s determination of the proper classification of the workers and the amount of taxes owed should be considered evidence of petitioner’s fraudulent intent we find petitioner’s conduct with respect to the irs both before and after the employment_tax examination began to be less than cooperative but there is no evidence that petitioner destroyed any evidence or attempted to mislead respondent further respondent offered no evidence to contradict the testimony of carmel that the records of petitioner had been previously produced to a grand jury at the time respondent sought them we find that this fact weakens any inference of fraud that can be drawn from petitioner’s failure to produce its records or more fully cooperate accordingly we find that the record lacks clear_and_convincing evidence of fraud and conclude that sec_6651 is not applicable respondent has neither pleaded nor sought the addition_to_tax under sec_6651 in the alternative and thus we do not consider it v conclusion because the workers identified in respondent’s notice_of_determination were under the direction and control of petitioner and because several of the other indicia of a common_law employment relationship were present we conclude that the workers in question were employees of petitioner and not independent contractors respondent’s determinations with respect to employment_taxes for and are sustained further because we do not find clear_and_convincing evidence of fraud petitioner is not liable for additions to tax under sec_6651 accordingly to reflect the foregoing decision will be entered for respondent as to the deficiency in employment_taxes and for petitioner regarding the additions to tax under sec_6651
